Citation Nr: 0734616	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-26 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for bladder cancer, 
including as a result of exposure to herbicides.


WITNESS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to December 
1971.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia (RO).  

The veteran testified at a personal hearing before the RO in 
January 2007.  He was also scheduled to testify before a 
Veteran's Law Judge at the RO in August 2007, but failed to 
report for this hearing.  His hearing request is therefore 
considered withdrawn. 

The record raises the issue of entitlement to a total 
disability evaluation based on individual unemployability due 
to service connected disorders.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate consideration. 
 

 FINDINGS OF FACT

1. As the veteran served in Vietnam during the Vietnam era, 
his exposure to herbicides, to include Agent Orange, is 
presumed.

2. The veteran's diagnosed bladder cancer is not among the 
disabilities recognized by VA as associated with Agent Orange 
exposure.

3. Bladder cancer was first diagnosed many years after 
discharge from service, and there is no competent evidence 
showing a relationship between bladder cancer and service.


CONCLUSION OF LAW

Bladder cancer was not incurred or aggravated in-service, and 
it may not be presumed to have been so incurred. 38 U.S.C.A. 
§§ 1110, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in May 2004 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examination.  VA 
informed the claimant of the need to submit all pertinent 
evidence in his possession.  While notice was not provided 
explaining how disability ratings and effective dates are 
assigned, any questions regarding those matters are moot in 
light of the decision reached below.  While the appellant may 
not have received full notice prior to the initial decision, 
after pertinent notice was provided the claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claim, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication. 

Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303. Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Presumptive service connection is available for bladder 
cancer which became compensably disabling within one year 
following the appellant's separation from active duty even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

The veteran has asserted that his bladder cancer is due to 
Agent Orange exposure during his military service.  Given 
that the veteran served in Vietnam, he is presumed to have 
been exposed to herbicides, to include Agent Orange.  38 
C.F.R. § 3.307(a)(6)(iii) (2006).  In this regard, if a 
veteran was exposed to an herbicide agent during service, 
certain diseases are presumed service- connected even if 
there is no record of such disease during service, provided 
that the requirements of 38 C.F.R. § 3.307(a)(6)(ii) and 38 
C.F.R. § 3.307(d) regarding the time in which the 
disabilities must manifest and the rebuttal of the 
presumption are also satisfied.  The list of these diseases 
does not, however,  include bladder cancer.  38 C.F.R. § 
3.309(e).  

Notwithstanding the foregoing service connection for a 
disability claimed as due to exposure to Agent Orange may be 
established by showing that a disorder resulting in 
disability or death is, in fact, causally linked to such 
exposure.  Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 
1994).  In this case, however, the record presents no 
competent evidence in support of a grant of service 
connection.

In this regard, the service medical records are devoid of any 
notation as to complaints, findings, or diagnosis of bladder 
cancer.  Thus, bladder cancer was not shown in service.  
Rather, the record shows that the earliest post-service 
diagnosis of bladder cancer was in January 2003, 32 years 
after the veteran's discharge from service.  As there is no 
medical evidence that bladder cancer was manifest to a 
compensably disabling degree during the first post-service 
year, presumptive service connection for the condition as a 
"chronic disease" is unavailable.  The Board also notes that 
the passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is a factor that weighs against a claim for service 
connection. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

Finally, there is no competent medical evidence or opinion 
even suggesting a relationship between the veteran's bladder 
cancer and his service, and the veteran has not presented, 
identified, or even alluded to any such existing medical 
evidence or opinion.

The Board has considered the veteran's assertions as to his 
claim.  While the Board does not doubt the sincerity of the 
veteran's belief that his bladder cancer is related to 
service, to include herbicide exposure, this claim turns on a 
medical matter.  As a layperson without the appropriate 
medical training and expertise, the veteran simply is not 
competent to provide a probative opinion on such a matter.  
Bostain v. West, 11 Vet. App. 124, 127 (1998). For that 
reason, the veteran's own unsupported assertions, without 
more, simply do not constitute persuasive evidence in support 
of the claim.

For all the foregoing reasons, the claim of entitlement to 
service connection for bladder cancer, to include as due to 
herbicide exposure, must be denied. 

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Service connection for bladder cancer, to include due to 
exposure to herbicides, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


